DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano, WO 2012/111482 A1 (Pub. Date: 08/23/2012).
Claim 1, Takano discloses (fig 5, base station)) a radio base station comprising: 
a remote device (fig 5, radio comm section) and a central aggregation device (fig 5, paging control section 141), wherein the radio base station performs radio communication with a user device (fig 1, [0032] base station 10, MTC terminals 20), wherein the central aggregation device includes: 
a paging control unit that ([0191] Further, computer programs for causing hardware such as CPUs, ROMs, and RAMs installed in the base station 10 and the MTC terminal 20 to exhibit similar 30 functions as the respective configurations of the base station 10) generates paging information for controlling paging performed to the user device based on a paging request (fig 5, [0074] the paging control section 141 generates the paging channel 10 including paging information), paging information for controlling paging performed to the user device based on paging request (fig 5, paging request); and 
an information transmitting unit ([0191] Further, computer programs for causing hardware such as CPUs, ROMs, and RAMs installed in the base station 10 and the MTC terminal 20 to exhibit similar 30 functions as the respective configurations of the base station 10) that transmits to the remote device the paging information generated by the paging control unit (fig 5, [0074] The paging channel is supplied to the radio communication section 108, and is mapped in a resource on the PDSCH), and 
the remote device includes: 
an information receiving unit ([0191] Further, computer programs for causing hardware such as CPUs, ROMs, and RAMs installed in the base station 10 and the MTC terminal 20 to exhibit similar 30 functions as the respective configurations of the base station 10) that receives the paging information (fig 5, [0074] The paging channel is supplied to the radio communication section 108, and is mapped in a resource on the PDSCH); and 
a paging executing unit ([0191] Further, computer programs for causing hardware such as CPUs, ROMs, and RAMs installed in the base station 10 and the MTC terminal 20 to exhibit similar 30 functions as the respective configurations of the base station 10) that performs the paging based on the paging information received by the information receiving unit ([0065] The radio communication section 108 performs a sending radio process such as modulation, DA conversion, filtering, amplification, up-conversion and the like of the sending signal such as PDCCH supplied from the paging control section 141 and PDSCH), and 
wherein the central aggregation device is not a mobility management entity (MME) (fig 5, paging control section 141).   
Claim 7, Takano discloses a communication control method implemented in a radio base station including a remote device and a central aggregation device and that performs radio communication with a user device, the communication control method comprising: 
generating, by the central aggregation device (fig 5, [0074] the paging control section 141 generates the paging channel 10 including paging information), paging information for controlling paging performed to the user device based on paging request (fig 5, paging request); 
transmitting, by the central aggregation device to the remote device, the generated paging information (fig 5, [0074] The paging channel is supplied to the radio communication section 108, and is mapped in a resource on the PDSCH); and 
performing the paging based on the paging information received from the central aggregation device ([0065] The radio communication section 108 performs a sending radio process such as modulation, DA conversion, filtering, amplification, up-conversion and the like of the sending signal such as PDCCH supplied from the paging control section 141 and PDSCH, [0075] the paging control section 141 of the embodiment controls the paging (sending of the PI and the paging channel) to the MTC terminal), 
wherein the central aggregation device is not a mobility management entity (MME) (fig 5, paging control section 141).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano, WO 2012/111482 A1 (Pub. Date: 08/23/2012) in view of Choi et al., US 2012/0207038.
Claim 2, Takano discloses the radio base station as claimed in Claim 1, 
wherein the information transmitting unit transmits as the paging information ([0049] the eNodeB sends the CCE including a PI (Paging Indicator) indicating which of resources in the PDSCM the UE should use to receive the paging channel) 
but is silent on, 
a transport block in itself of the paging information transmitted via the downlink physical channel.  
However, as Choi discloses a transport block in itself of the paging information transmitted via the downlink physical channel ([0070] Downlink physical channel, carries user and control data, paging messages and system information).    
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Takano invention with Choi invention to include the claimed limitation(s) so as to enable the system to use the downlink physical channel to send control data, paging messages and system information to the UE as necessary for communicating with the network.
Claim 3, Takano discloses the radio base station as claimed in Claim 1, 
wherein the information transmitting unit transmits as the paging information contents of a paging message ([0049] the eNodeB sends the CCE including a PI (Paging Indicator) indicating which of resources in the PDSCM the UE should use to receive the paging channel) 
but is silent on, 
included in a transport block of the paging information transmitted via the downlink physical channel.     
However, as Choi discloses included in a transport block of the paging information transmitted via the downlink physical channel ([0070] Downlink physical channel, carries user and control data, paging messages and system information).    
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Takano invention with Choi invention to include the claimed limitation(s) so as to enable the system to use the downlink physical channel to send control data, paging messages and system information to the UE as necessary for communicating with the network.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647